UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6276



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


YARI CALE LEAKE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CR-03-4)


Submitted: April 29, 2004                      Decided:   May 6, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yari Cale Leake, Appellant Pro Se. Kimberly Ann Moore, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Yari   Cale   Leake   appeals   the   district   court’s   order

denying his motion to reconsider, under Fed. R. Civ. P. 59(e), his

prior criminal judgment.     Because Leake cannot challenge an order

in his criminal case using the Federal Rules of Civil Procedure, we

affirm.   See United States v. O’Keefe, 169 F.3d 281, 289 (5th Cir.

1999) (holding that criminal defendant cannot challenge orders

entered in his criminal case using Fed. R. Civ. P. 60(b)); United

States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998) (holding

that a defendant cannot challenge criminal forfeiture orders under

the Federal Rules of Civil Procedure).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -